COURT OF APPEALS OF VIRGINIA


              Present: Senior Judges Annunziata, Frank and Petty
UNPUBLISHED



              JOHN CORNELIUS JONES
                                                                                MEMORANDUM OPINION*
              v.      Record No. 0979-21-2                                          PER CURIAM
                                                                                    MAY 31, 2022
              COMMONWEALTH OF VIRGINIA


                                 FROM THE CIRCUIT COURT OF THE CITY OF HOPEWELL
                                               W. Allan Sharrett, Judge

                                (Anthony N. Sylvester, on brief), for appellant. Appellant
                                submitting on brief.

                                (Jason S. Miyares, Attorney General; Justin B. Hill, Assistant
                                Attorney General, on brief), for appellee.


                      Counsel for John Cornelius Jones, appellant, filed a brief on his behalf accompanied by a

              motion for leave to withdraw in accordance with Anders v. California, 386 U.S. 738, 744 (1967).

              Jones also filed a pro se supplement to his counsel’s Anders brief. Appellant argues that the trial

              court abused its discretion by sentencing him to two years and eleven months “of active time in

              prison for his probation violations.” In his pro se supplemental brief, appellant reiterates that the

              sentence was “harsh” considering the mitigating circumstances.1 After examining the briefs and



                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                      1
                       In his pro se supplemental pleading, appellant mentions, without further explanation,
              that he was sentenced after July 1, 2021, when the “new law went into effect.” Presumably,
              appellant is referring to the 2021 amendments to Code § 19.2-306 and the enactment of Code
              § 19.2-306.1. See 2021 Va. Acts Spec. Sess. I ch. 538. During the revocation hearing, the trial
              court noted that the guidelines changed as of July 1, 2021, and asked counsel if they had them.
              Appellant’s counsel stated that he had reviewed them with appellant. Appellant did not raise any
              objections or arguments concerning Code §§ 19.2-306 and -306.1. The “Court of Appeals will
              not consider an argument on appeal which was not presented to the trial court.” Fletcher v.
              Commonwealth, 72 Va. App. 493, 510 (2020) (quoting Ohree v. Commonwealth, 26 Va. App.
record in this case, we affirm the trial court’s judgment. We unanimously hold that oral argument is

unnecessary because “the appeal is wholly without merit.” Code § 17.1-403(ii)(a); Rule 5A:27(a).

        After suspending a sentence, a trial court “may revoke the suspension of sentence for any

cause the court deems sufficient that occurred at any time within the probation period, or within the

period of suspension fixed by the court.” Code § 19.2-306(A). “On appeal of the revocation of a

suspended sentence, the appellate court reviews the evidence in the light most favorable to the

Commonwealth, the party who prevailed below.” Jenkins v. Commonwealth, 71 Va. App. 334, 339

n.2 (2019) (quoting Jacobs v. Commonwealth, 61 Va. App. 529, 535 (2013)).

                                          BACKGROUND

        In 2008, appellant entered a plea agreement and pleaded guilty to eluding the police. The

trial court sentenced appellant to five years’ imprisonment, with four years suspended, and placed

him on supervised probation. In 2012 and 2016, the trial court found that appellant violated the

conditions of his probation and revoked portions of his previously suspended sentence, leaving him

with a suspended sentence of two years and eleven months.

        In August 2017, appellant’s probation officer filed a major violation report, stating that

appellant had tested positive for illegal drugs on three occasions and had not followed through with

the referral for substance abuse treatment. The probation officer also reported that appellant had

missed five appointments with her, did not appear for a probation revocation hearing in Hampton

circuit court, and had outstanding warrants for failure to pay child support. Appellant also had not

paid his court costs. The trial court issued a capias for appellant’s arrest, which was not executed

until July 9, 2021.




299, 308 (1998)). Accordingly, we will not address appellant’s statement regarding the “new
law” and Code §§ 19.2-306 and -306.1.
                                             -2-
        At the revocation hearing, the Commonwealth stated that appellant had not contacted his

probation officer since 2017. Appellant stipulated that he had “missed appointments,” tested

positive for illegal drugs, and had outstanding court costs. Appellant confirmed that “the only

thing” that he contested was the Commonwealth’s allegation that he had absconded from

supervision.

        Appellant testified that after he was released from incarceration in December 2016, he met

with his probation officer, who subsequently notified him that his probation had been transferred to

a different officer. Appellant initially met with his new probation officer and obtained employment.

He explained that he did not attend substance abuse treatment because the appointments conflicted

with his work schedule. Appellant had been living and working in the area for the past four years.

He explained that child support was being deducted from his paychecks. Appellant admitted that he

knew his probation officer had “violated” him and he had an outstanding capias; nonetheless, he had

not contacted his probation officer since 2017. Appellant testified that in 2019, he went to the

Riverside jail and Hopewell police department to turn himself in but was told that there were no

outstanding warrants for him.

        After hearing the evidence and arguments, the trial court noted that this was appellant’s third

probation violation. The trial court acknowledged appellant’s stipulations to the allegations in the

major violation report that he had not maintained contact with his probation officer. The trial court

also considered that appellant had not had any contact with his probation officer for several years.

The trial court discounted appellant’s claim that he had attempted to turn himself in because he had

not contacted his probation officer when he learned of the outstanding capias. The trial court found

that appellant violated the terms and conditions of his probation by absconding from supervision,

failing to follow instructions, failing to be truthful and cooperative, and using controlled substances.

The trial court revoked appellant’s previously suspended sentence of two years and eleven months.

                                                  -3-
The trial court denied appellant’s request for work release because he had absconded for four years.

This appeal followed.2

                                             ANALYSIS

       The trial court’s authority to revoke a suspended sentence “is quite broad.” Clarke v.

Commonwealth, 60 Va. App. 190, 195 (2012) (quoting Peyton v. Commonwealth, 268 Va. 503,

508 (2004)). “In revocation appeals, the trial court’s ‘findings of fact and judgment will not be

reversed unless there is a clear showing of abuse of discretion.’” Jacobs, 61 Va. App. at 535

(quoting Davis v. Commonwealth, 12 Va. App. 81, 86 (1991)).

       Appellant, by counsel, argues that the trial court abused its discretion by sentencing him to

an active sentence of two years and eleven months for his probation violations.3 He asserts that the

sentence was “excessive and harsh,” especially considering the mitigating factors. Appellant

emphasized that he had maintained employment and had “committed no new law violations” since

his previous probation violation five years earlier. In his pro se supplemental brief, appellant

reiterated his counsel’s arguments that the sentence was “harsh,” considering that he had incurred

no new criminal charges, was employed, and had been paying child support.

       The weight to assign to any mitigating factors appellant presented was within the trial

court’s purview. See Keselica v. Commonwealth, 34 Va. App. 31, 36 (2000). The trial court heard

the mitigating and aggravating evidence. Balanced against appellant’s mitigation evidence were

substantial facts in aggravation. This was appellant’s third probation violation. The trial court



       2
           Appellant, acting pro se, moved to modify his sentence, which the trial court denied.
       3
         Appellant asks this Court to consider his arguments under the ends of justice exception
to Rule 5A:18. This Court, however, finds that appellant adequately preserved his arguments for
appeal in his closing arguments at the revocation hearing. See Rompalo v. Commonwealth, 72
Va. App. 147, 155 n.2 (2020) (“In a bench trial, a defendant can preserve the issue by raising the
argument in a renewed motion to strike or during closing arguments.”), aff’d, 299 Va. 683
(2021).
                                               -4-
found that appellant “wasn’t new” to probation; in fact, he had been on probation for

approximately ten years. Nevertheless, appellant had not maintained contact with his probation

officer for four years, even after he had learned of the capias. Considering appellant’s

stipulations that he had missed appointments, used illegal drugs, and not paid his court costs, as

well as finding that appellant had absconded from supervision, the trial court found that appellant

violated the conditions of his suspended sentence.

        “The statutes dealing with probation and suspension are remedial and intended to give the

trial court valuable tools to help rehabilitate an offender through the use of probation, suspension of

all or part of a sentence, and/or restitution payments.” Howell v. Commonwealth, 274 Va. 737, 740

(2007). By absconding, failing to maintain contact with his probation officer, and using illegal

drugs, appellant demonstrated that he was not amenable to rehabilitation. “When coupled with a

suspended sentence, probation represents ‘an act of grace on the part of the Commonwealth to one

who has been convicted and sentenced to a term of confinement.’” Hunter v. Commonwealth, 56

Va. App. 582, 587 (2010) (quoting Price v. Commonwealth, 51 Va. App. 443, 448 (2008)).

Appellant failed to make productive use of the grace that had been extended to him by continually

failing to abide by the conditions of his suspended sentence. Having reviewed the record, we hold

that the sentence the trial court imposed represents a proper exercise of discretion.

                                           CONCLUSION

        Accordingly, we affirm the trial court’s judgment and grant the motion for leave to

withdraw. See Anders, 386 U.S. at 744. This Court’s records shall reflect that John Cornelius

Jones is now proceeding without the assistance of counsel in this matter and is representing

himself on any further proceedings or appeal.

                                                                                              Affirmed.




                                                 -5-